Citation Nr: 0312366	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased rating for the service 
connected hemivertebrae and fracture of T-10 with right leg 
shortening, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1966.

This appeal arises from a June 2000 rating decision of the 
Nashville, Tennessee Regional Office (RO).  The Board also 
notes that consideration of the issue of entitlement to 
service connection for a low back disability as being 
secondary to the service connected thoracic spine disability 
has been requested.  This issue is referred to the RO for 
appropriate consideration.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for right hand and left knee disabilities.  
He maintains that he suffered injuries to the right hand and 
left knee during service that resulted in current 
disabilities.  The service medical records demonstrate that 
the right hand was injured during a November 1950 automobile 
accident.  Service medical records also include a diagnosis 
of internal derangement of the left knee manifested by slight 
laxity with no trauma noted.  Recent medical records fail to 
establish whether any current disability of the right hand or 
left knee is related to the veteran's military service.  
Thus, the veteran should be afforded a VA orthopedic 
examination to include nexus opinions relative to the right 
hand and left knee.  

With regard to the increased rating claim, it has been 
requested that the grant of service connection be expanded to 
include a fracture of the T-11 vertebrae.  In this regard, 
the Board notes that most of the x-rays during service showed 
a fracture of T-10; however, in July 1955, x-rays of the back 
showed a compression fracture of T-10 and T-11.  Dr. King, a 
private examiner, has indicated that the veteran suffers from 
ankylosis of the thoracic spine.  VA examination reports have 
not demonstrated the presence of ankylosis.  

Moreover, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service-
connected disability involving a joint, the Board erred by 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  

Accordingly, an additional examination is necessary to 
determine whether there is evidence of a fracture of the T-11 
vertebrae and to establish the current nature and extent of 
the service connected back disability to include whether the 
veteran suffers from ankylosis and to establish the extent of 
disability (if any) under DeLuca due to flare-ups or with 
repeated use of the back.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In re-adjudicating this case, the 
RO should ensure that all notification and development 
actions required by the new law are met. 

Under the circumstances described above, the veteran's case 
is REMANDED for the following action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  Next, the veteran should be scheduled 
for a VA orthopedic examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  

a) The examiner should provide complete 
range of motion findings for the thoracic 
segment of the back and describe all 
neurological manifestations, if any, 
resulting from the service connected 
disability of the thoracic spine.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the back, and whether there 
is likely to be additional range of 
motion loss of the service-connected back 
due to any of the following:  (1) pain on 
use, including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  

b) The examiner should provide diagnoses 
for all current disability of the right 
hand and left knee and indicate whether 
there is evidence of ankylosis of the 
thoracic spine (and, if so, whether such 
ankylosis is favorable or unfavorable).  
The examiner must also indicate whether 
there is evidence of a fracture of the T-
11 vertebrae and whether there is 
evidence of a demonstrable deformity of 
the T-10 vertebrae.  Thereafter, based on 
a review of the entire medical record and 
the current examination, the examiner 
must provide a medical opinion as to 
whether it is at least as likely as not 
that any current right hand or left knee 
disability (if any) is related to the 
veteran's service.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




